DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 11/26/2020, in which claims 1-2, 5-7, 9-10, and 13-15 are pending and ready for examination.

Response to Amendment
Claims 1, 5-7, 9, and 13-15 are currently amended. Claims 3-4, 8, 11-12, and 16 are cancelled.

Response to Argument
Applicant’s arguments with respect to claims rejected under 35 USC 102 and 103 in Remarks filed on 07/05/2022 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Chen (US Pub. 20200167993 A1) in view of Cansizoglu (US Pub. 20190050668 A1), and further in view of Byungkon (WO 2018230852 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 9-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 20200167993 A1) in view of Cansizoglu (US Pub. 20190050668 A1), and further in view of Byungkon (WO 2018230852 A1).

Regarding claim 1, Chen discloses a localization and mapping method, for localizing and mapping a moving apparatus in a moving process, the localization and mapping method comprising (Chen; Fig. 2, 3A, B. Para. [0031, 70]. A localization and mapping system/method is used for an automatic guided vehicle (AGV).): 
an image capturing step comprising capturing an image frame at a time point of a plurality of time points in the moving process by a camera unit (Chen; Fig. 2, 3A, B. Para. [0030, 32, 34]. An imaging sensor is used to capture an image at a time point of different time point of continual capturing for an AGV.); 
a feature point extracting step comprising extracting a plurality of feature points from the image frame (Chen; Para. [0037, 38, 44]. A detection processor is used to determine different features of objects from an image.); 
a flag object identifying step comprising identifying whether the image frame comprises a flag object among the feature points in accordance with a flag database, wherein the flag database comprises a plurality of dynamic objects, and the flag object is corresponding to one of the dynamic objects (Chen; Para. [0037-38, 44-45]. An object/flag data storage is used to determine an object from features, wherein the object/flag data storage include different dynamic objects, and one object corresponds to one of dynamic objects.); 
a flag object labeling step comprising adding a label of the flag object to the image frame when the image frame comprises the flag object (Chen; Para. [0037-38, 44-45]. For a detected object, a label is created/determined for an image including the detected object.); and
a localizing and mapping step comprising performing localization and mapping in accordance with the image frames captured and the flag object thereof in the moving process (Chen; Fig. 3A, B, 9. Para. [0044-45, 48, 70]. Detected dynamic objects are used to perform localization and mapping for a moving AGV.).
While Chen discloses a base map searching step comprising searching a base map to verify whether the image frame is corresponding to a base map (Chen; Para. [0037-38, 47, 48]. An eventual-built/base map is searched/determined to correspond to an image frame including dynamic object.).
But it does not specifically disclose a base map searching step comprising searching a base map list to verify whether the image frame is corresponding to a base map of the base map list; an image frame and base map comparing step comprising comparing the image frame and the corresponding base map when the image frame is corresponding to the base map of the base map list; and a base map updating step comprising updating the corresponding base map by removing another flag object, when the corresponding base map comprises a label of another flag object and the image frame does not comprise the label of the another flag object.
However, Cansizoglu teaches a base map searching step comprising searching a base map list to verify whether the image frame is corresponding to a base map of the base map list (Cansizoglu; Para. [0022, 44-45, 52-53]. A map (base map) is determined, from a list of static maps and object map, to correspond to an image.);
an image frame and base map comparing step comprising comparing the image frame and the corresponding base map when the image frame is corresponding to the base map of the base map list (Cansizoglu; Para. [0022, 41, 44-45, 52-53]. An image frame is check with different maps, including a corresponding map, to determine any association, for finding the image corresponding to a map of a list or not.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the image processing system of Chen to adapt a localization and mapping approach, by incorporating Cansizoglu’s teaching wherein static and dynamic objects are identified and track using stored maps, for the motivation to perform localization and mapping of a scene (Cansizoglu; Abstract.).
While modified Chen does not specifically teach a base map updating step comprising updating the corresponding base map by removing another flag object, when the corresponding base map comprises a label of the another flag object and the image frame does not comprise the label of the another flag object,
Byungkon teaches a base map updating step comprising updating the corresponding base map by removing another flag object, when the corresponding base map comprises a label of the another flag object and the image frame does not comprise the label of the another flag object (Byungkon; Pg. 5, 6th Para. Moving/flag objects are removed from a based map for the moving/flag objects are lost/disappeared from images corresponding to the base map, i.e. the images include no objects/labels for the corresponding base map include the objects/labels.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the image processing system of modified Chen to adapt a localization and mapping approach, by incorporating Byungkon’s teaching wherein moving objects are tracked and corresponding maps are updated, for the motivation to perform simultaneous localization and mapping of a scene (Byungkon; Pg. 12, 3rd Para., Abstract.).

Regarding claim 2, Chen discloses the moving apparatus is a vehicle, and the dynamic objects comprise at least one of a pedestrian and a vehicle (Chen; Para. [0029, 44-45]. A moving apparatus is an automatic guided vehicle used to detect dynamic objects of at least a human or a vehcile.).

Regarding claim 5, modified Chen further teaches the base map searching step: when the base map of the base map list comprises the label of the another flag object, the base map searching step comprises embedding the another flag object into the image frame (Cansizoglu; Para. [0022, 41, 44-45, 52-53]. A map is determined to include different objects, each has a descriptor/label, wherein descriptors are included for respective objects during the determination.), and 
verifying whether the image frame embedded with the another flag object is corresponding to the base map (Cansizoglu; Para. [0022, 41, 44-45, 52-53]. An image with different objects, including at least another object, is determined to correspond to a base map or not.); 
when the image frame comprises the label of the flag object, the base map searching step comprises embedding the flag object into the base map, and verifying whether the image frame is corresponding to the base map embedded with the flag object (Cansizoglu; Para. [0022, 41, 44-45, 52-53]. For an image including at least a descriptor for an object, an object is determined/included into a map/base map, which is determined to correspond to the image or not.).

Regarding claim 6, modified Chen teaches a base map establishing step comprising establishing and adding a base map to the base map list in accordance with the image frame when the image frame is not corresponding to any base map of the base map list (Cansizoglu; Para. [0041, 52-53]. A new map is added into a base map list in accordance with an image for the image includes new objects not corresponding to any map of a base map list.).

Regarding claim 7, modified Chen teaches wherein the base map updating step further comprises updating the corresponding base map in accordance with a following equation, wherein i represents the time point, i-1 represents a previous one time point based on the corresponding base map, MAP; represents an updated base map updated at the time point, and Pi represents the image frame with the label of the flag object at the time point:
                
                    
                        
                            M
                            A
                            P
                        
                        
                            i
                        
                    
                    =
                    
                        
                            M
                            A
                            P
                        
                        
                            i
                            -
                            1
                        
                    
                    +
                    
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                            -
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            i
                                        
                                    
                                    ∩
                                    
                                        
                                            M
                                            A
                                            P
                                        
                                        
                                            i
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    
                
            

(Cansizoglu; Para. [0022, 41, 44-45, 52-53]. The equation is equivalent to state that for new objects with labels/descriptors, the new objects are added to a current map. In cited paragraphs, new moving object with descriptors are first detected and are then added to a map/base map.).

Claims 9-10 are directed to a moving apparatus, comprising: a camera unit; a processor coupled to the camera unit; and a memory coupled to the processor and configured to provide a localization and mapping module, and a flag database, wherein the flag database comprises a plurality of dynamic objects; wherein the processor in accordance with the localization and mapping module (Chen; Fig. 2, 3A, B. Para. [0031, 36, 70]. A moving system includes processor, memory, and instruction being used to perform VSLAM.) is configured to perform a sequence of processing steps corresponding to the same as claimed in claims 1-3, and are rejected for the same reason of anticipation as outlined above.

Claims 13-15 are directed to a moving apparatus, comprising: a camera unit; a processor coupled to the camera unit; and a memory coupled to the processor and configured to provide a localization and mapping module, and a flag database, wherein the flag database comprises a plurality of dynamic objects; wherein the processor in accordance with the localization and mapping module (Chen; Fig. 2, 3A, B. Para. [0031, 36, 70]. A moving system includes processor, memory, and instruction being used to perform VSLAM.) is configured to perform a sequence of processing steps corresponding to the same as claimed in claims 4-8, and are non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chaudhuri (US Pub. 20210201578 A1) teaches an image processing system that represents a reconstructed representation of a moving object detected in a scene.
Chaudhuri (US Pat. 10909392 B1) teaches a system for computer-based labeling of sensor data captured by a vehicle.
Mei (US Pat. 9915951 B2) teaches a system for detecting overhanging objects.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALBERT KIR/             Primary Examiner, Art Unit 2485